ACCEPTED
                                                                                           14-18-00071-CV
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                         5/16/2018 8:59 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                NO. 14-18-00071-CV

                       IN THE COURT OF APPEALS           FILED IN
                                                  14th COURT OF APPEALS
                FOR THE FOURTEENTH DISTRICT OF TEXASHOUSTON, TEXAS
                          AT HOUSTON, TEXAS       5/16/2018 8:59:17 AM
                                                                  CHRISTOPHER A. PRINE
                                                                         Clerk
                              DATA FOUNDRY, INC.,
                                   Appellant,
                                          v.
                            CITY OF AUSTIN, TEXAS,
                                   Appellee.

            ON APPEAL FROM THE 419TH DISTRICT COURT OF
                       TRAVIS COUNTY, TEXAS
                    CAUSE NO. D-1-GN-17-000937


      UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
                 TO FILE BRIEF OF APPELLEE

      Appellee City of Austin (“City”) files this unopposed second motion for extension

of time to file its opening brief. The current deadline for filing the brief is May 25, 2018.

The City requests a 10-day extension of time for a new deadline of June 4, 2018.

      The City’s need for this extension was triggered by the State of Texas’s

intervention in this case, via an amicus brief filed May 14, 2018. The City intends to fully

respond to all issues highlighted in the State’s brief. Unfortunately, the City’s appellate

counsel has multiple concurrent deadlines that impede this necessary task.
      Presently, the City’s appellate counsel has pending obligations in several other

matters involving the State of Texas: (1) respond to discovery by May 18, 2018, in

Pulliam, et al. v. City of Austin, et al., Travis County District Court, Case No. D-1-GN-

16-004307; (2) file responses to six motions to dismiss by May 28, 2018, in City of Austin

v. Abbott, et al, United States District Court, Western District of Texas, Case No. 1:17-

CV-806-RP; (3) respond to petition and request for temporary and permanent injunction

by May 29, 2018, in Texas Association of Business, et al., v. City of Austin, et al., Travis

County District Court, Case No. D-1-GN-18-001968; and (4) submit reply brief and argue

at hearing on summary judgment on May 31, 2018 in Paxton v. City of Austin, et al.,

Travis County District Court, Case No. D-1-GN-16-003340.

      This extension is not sought for the purposes of delay. The Court has granted the

City one extension in regard to this deadline. As set forth in the Certificate of Conference

below, this motion for extension of time is unopposed.

      For these reasons, the City requests that its deadline to file Appellee’s Brief be

extended 10 days to June 4, 2018.

                                    ANNE L. MORGAN, CITY ATTORNEY
                                    MEGHAN L. RILEY, CHIEF, LITIGATION

                                    /s/ Michael Siegel
                                    MICHAEL SIEGEL
                                    Lead Counsel for Appellee
                                    State Bar No. 24093148
                                    Michael.Siegel@austintexas.gov
                                    City of Austin – Law Department
                                   P. O. Box 1088
                                   Austin, Texas 78767-1088
                                   Telephone: (512) 974-2918
                                   Facsimile: (512) 974-1311

                                   COUNSEL FOR APPELLEE


                      CERTIFICATE OF CONFERENCE

      I certify that on May 15, 2018, I conferred with Nicholas Bacarisse, counsel

for Appellant, and he stated that his client does not oppose the relief sought in this

motion for extension of time.

                                   /s/ Michael Siegel
                                   MICHAEL SIEGEL


                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of foregoing instrument has been

served, on this the 16th day of May, 2018, on all parties pursuant to the Court’s

electronic filing system.

                                   /s/ Michael Siegel
                                   MICHAEL SIEGEL